UNITED STATES COURT OF APPEALS
                                     Tenth Circuit
                          Byron White United States Courthouse
                                   1823 Stout Street
                                Denver, Colorado 80294
                                    (303) 844-3157
Patrick J. Fisher, Jr.                                                      Elisabeth A. Shumaker
       Clerk                                                                  Chief Deputy Clerk

                                      November 30, 1998


       TO: ALL RECIPIENTS OF THE ORDER AND JUDGEMENT

       RE: 97-4178, United States v. Moore
           Filed on November 25, 1998


              The order and judgment filed on November 25, 1998, contains a typographical
       error. On page one, in the section listing the panel of judges, the name of Judge
       Wade Brorby was misspelled as “Broby”. The correct spelling is “Brorby”.

       Please make the correction to your copy of the order and judgment.

                                                   Sincerely,
                                                   Patrick Fisher, Clerk of Court


                                                   By:   Keith Nelson
                                                         Deputy Clerk
                                                                       F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        NOV 25 1998
                      UNITED STATES COURT OF APPEALS
                                                                   PATRICK FISHER
                                   TENTH CIRCUIT                             Clerk



 UNITED STATES OF AMERICA,
          Plaintiff - Appellee,                         No. 97-4178
 v.                                                (D.C. No. 96-CR-24-S)
 LONNY LEE MOORE,                                         (D. Utah)
          Defendant - Appellant.




                             ORDER AND JUDGMENT *


Before BRORBY, McKAY, and MURPHY, Circuit Judges.


      Defendant and his co-defendant, Mr. Donny Jace Hennefer, were arrested in

connection with the robbery of a convenience store in Ogden, Utah. Following

the robbery, a blue or grey El Camino 1 was seen leaving the convenience store.

The El Camino was located in a nearby snow bank shortly after it was seen

departing the scene of the robbery. When a police officer arrived at the site of the


      *This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

      During the trial in this matter, the color of the El Camino seen leaving the
      1

convenience store was described in a variety of ways.
El Camino, he discovered Defendant and another individual attempting to

extricate the vehicle from the snow. 2 Defendant was standing on the driver’s side

of the vehicle, and the record indicates that he was the driver of the vehicle.

After handcuffing Defendant and the other individual, the officer observed a safe

behind the driver’s seat. On top of the safe, a revolver was protruding out of a

black nylon bag. The officer also discovered photographs of Defendant and

Mr. Hennefer inside of the bag.

      Following a jury trial, Defendant was convicted of violating the Hobbs Act,

18 U.S.C. § 1951(a); using or carrying a firearm in relation to a crime of violence

in violation of 18 U.S.C. § 924(c); and possession of a firearm by a convicted

felon under 18 U.S.C. § 922(g)(1). In this appeal, 3 Defendant challenges only his

conviction under 28 U.S.C. § 924(c)(1), arguing that it was based on insufficient

evidence and that the district court’s jury instructions improperly stated the

governing law.

      Our review of challenges based on sufficiency of evidence “is limited to


      2
        By the time a police officer arrived at the El Camino, Mr. Hennefer had
left the scene of the stuck vehicle on foot.
      3
        Although Defendant filed his notice of appeal after the expiration of the
10-day period provided for in Rule 4(b) of the Federal Rules of Appellate
Procedure, the Government agrees that the delay was due to excusable neglect
caused by the withdrawal of Defendant’s counsel. Thus, we have jurisdiction
over this appeal and we do not address the timeliness of Defendant’s notice of
appeal.

                                         -2-
inquiring whether the record contains substantial evidence to support the jury’s

verdict, viewing the evidence in the light most favorable to the prevailing party.”

Rainbow Travel Serv., Inc. v. Hilton Hotels Corp., 896 F.2d 1233, 1239 (10th Cir.

1990). We agree with the Defendant that, under the standard set forth in United

States v. Bailey, 516 U.S. 137 (1995), the evidence does not establish that he used

a firearm. However, Defendant’s section 924(c) conviction is nonetheless valid

because the record indicates that the Defendant carried a firearm in relation to a

crime of violence. 4

      The Supreme Court of the United States recently clarified the standard

applicable to the “carry” prong of section 924(c). In Muscarello v. United States,

__ U.S. __, 118 U.S. 1911, 1913 (1998), the Court held that the phrase “‘carries a

firearm’” is not limited to “the carrying of firearms on the person.” Instead, the

Court determined that the phrase also “applies to a person who knowingly

possesses and conveys firearms in a vehicle.” Id. The Court sustained the

defendants’ convictions for carrying. Under this standard, the evidence in the

record clearly supports Defendant’s conviction under the “carry” prong of section


      4
        We note that in the indictment Defendant was charged with using and
carrying a firearm. However, both section 924(c) and the jury instructions define
the crime in the disjunctive, i.e. “using or carrying.” “‘[A] crime denounced in
the statute disjunctively may be alleged in an indictment in the conjunctive, and
thereafter proven in the disjunctive.’” United States v. Simpson, 94 F.3d 1373,
1378 n.2 (10th Cir.) (quoting United States v. Parrish, 925 F.2d 1293, 1297 (10th
Cir. 1991)), cert. denied, __U.S.__, 117 S. Ct. 411 (1996).

                                         -3-
924(c). Defendant’s weapon was found in a nylon bag behind the seat of the car

in which he and Mr. Hennefer attempted to flee the scene of the robbery. In fact,

the record indicates that Defendant’s gun was even more accessible than the guns

in the companion cases examined in Muscarello. See id. at 1914, 1919 (stating

that guns were located in locked glove compartment and trunk of cars). We

conclude that the evidence was sufficient to show that Defendant carried a

firearm in connection with a robbery.

      Defendant also contends that the jury instructions pertaining to section

924(c) were erroneous. We review jury instructions de novo “to determine

whether, as a whole, [they] correctly stated the governing law and provided the

jury with an ample understanding of the issues and applicable standards.” Allen

v. Minnstar, Inc., 97 F.3d 1365, 1368 (10th Cir. 1996). According to Defendant,

Jury Instruction 42 did not clearly indicate that, to sustain a conviction for

carrying, he must have had actual or constructive possession of the firearm. See

United States v. Holland, 116 F.3d 1353, 1357 n.2 (10th Cir.) (noting that Bailey

does not affect this circuit’s pre-Bailey standard for carrying), cert. denied, __

U.S. __, 118 S. Ct. 253 (1997); Simpson, 94 F.3d at 1379.

      We find this objection to be without merit. Jury Instruction 42 meets the

actual or constructive possession requirement because it clearly states that, to

sustain a conviction for carrying, the Defendant must have known of “the


                                          -4-
weapon’s presence and had the power and intention to exercise control of the

weapon so that it was available for his use in the commission of the crime if the

need arose.” R., Vol. IV, Doc. 195. Further, the jury instruction on the “carry”

prong is consistent with the Supreme Court’s decision in Muscarello because it

indicates that the possession must have been knowing. See Muscarello, 118 S. Ct.

at 1913. We conclude that the district court’s instruction to the jury on the carry

prong of section 924(c) was not erroneous.

      Defendant also seems to argue that Jury Instruction 42 did not properly

distinguish between the use prong and the carry prong of section 924(c). The

record shows that, with respect to Defendant, the district court instructed the jury

only on the carry prong of section 924(c). With respect to Mr. Hennefer, the

district court provided instructions on both the carry prong and the use prong.

Nonetheless, as we have already concluded, the jury instructions concerning the

carry prong were legally sufficient. In addition, the district court properly

instructed the jury regarding the use prong with respect to Mr. Hennefer. In

accordance with the Bailey standard, the district court instructed the jury that

“[i]n order to prove that the defendant used the firearm, the government must

prove beyond a reasonable doubt an active employment of the firearm by the

defendant during and in relation to the commission of a crime of violence.” R.,

Vol. IV, Doc. 195, Instr. 37; see Bailey, 516 U.S. at 143 (“use” requires


                                         -5-
government to proffer “evidence sufficient to show an active employment of the

firearm by the defendant”). We conclude that these instructions sufficiently

distinguished the use prong from the carry prong.

       Finally, we note that Defendant has properly objected to a special

assessment of $100.00 per count, instead of $50.00 per count, on his three

convictions. The incident from which Defendant’s convictions stemmed occurred

on February 4, 1996. The special assessment provision was amended on April 24,

1996, and therefore is not applicable to Defendant’s convictions. See 18 U.S.C. §

3013; United States Sentencing Guidelines § 5E1.3 (special assessment is $50.00

for felonies committed prior to April 24, 1996). Defendant should have been

assessed a $50.00 per-count penalty on each of his three counts, for a total of

$150.00.

      We AFFIRM Defendant’s conviction and sentence pursuant to 18 U.S.C. §

924(c). We VACATE the special assessment portion of the sentence and

REMAND to the district court for re-sentencing in accordance with this opinion.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.

                                       Entered for the Court



                                       Monroe G. McKay
                                       Circuit Judge



                                         -6-